RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Claims 22-40 are pending in the application, claims 35-39 are withdrawn due to Applicant’s election. Amendments to the claims filed on 09/03/2021 have been entered in the above-identified application.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 21-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (U.S. App. Pub. No. 2016/0086728).
Regarding claims 21-22 and 28, Suetsuna et al. teaches a magnetic material comprising metal particles containing at least one of Fe, Co and Ni and a non-magnetic material including Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Ba, Sr, Cr, Mo, Ag, Ga, Sc, V, Y, Nb, Pb, Cu, In, Sn and rare earth elements.(Abstract). The particles may further include a coating layer that includes one of the non-magnetic materials and any of oxygen, carbon or nitrogen. (par. [0062]). As such, since silicon may be selected as a material within the particles, the outer coating may include silicon. (see also par. [0066] where Al and Si are preferred coating materials). Suetsuna et al. teaches that the particles may be formed by heating in a reducing atmosphere at the time the coating is applied onto the surface of the metal particles. (par. [0058] and [0087]). Materials used to form the coating via a sol-gel method would include oxides or hydroxides of silicon.
With respect to the limitation “the metal microparticle is one metal microparticles having a primary particle diameter of 1 micron or less, or an aggregate having a diameter of 1 micron or less of a plurality of metal microparticle”, Suetsuna et al. further teaches that the particle shave an average short dimension of 10 nm to 2 microns, preferably 10 to 100 nm with an average aspect ratio of 5 or more, preferably 10 or more. (par. [0028]). The description thus generally includes particles having large dimensions of 50 nm or greater, preferably 100 nm or greater. 
With respect to the limitation “the silicon compound contains an amorphous silicon compound”, Suetsuna et al. teaches that the coating layer formed on the surface of the particles is preferably formed via a sol-gel method (par. [0058] and [0083]) which would therefore result in the formation of an amorphous oxide material.

Regarding claims 23 and 30, the size of the particles in the core of 1 to 100 nm (par. [0028]-[0029]) and the thickness of the outer coating of 0.1 to 5 nm. (par. [0067]). The final particle would therefore have a diameter that is 100.1% to 600% the size of the starting particle.
Regarding claims 24 and 31, the entire surface of the particles are coated by the coating material. (see Fig. 1B and 1C).
Regarding claims 25 and 32, the particles may be present in the form of aggregates having the dimensions previously discussed above. (par. [0028]).
Regarding claim 26, the particles may contain silicon on the inside of the particles which may be transferred to the outside of the particles via oxidation (par. [0060]) and which may be further treated in a reducing atmosphere. (par. [0087]).
Regarding claims 27 and 29, the liquid phase coating method of par. [0058] involves using a sol-gel method which would therefore comprise amorphous silica precursors.
Regarding claim 33 and 34, the particle comprise iron, cobalt and nickel and are used for producing a magnetic composition. (Abstract).
Regarding claim 40, Suetsuna et al. teaches a magnetic material comprising metal particles containing at least one of Fe, Co and Ni and a non-magnetic material including Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Ba, Sr, Cr, Mo, Ag, Ga, Sc, V, Y, Nb, Pb, Cu, In, Sn and rare earth elements.(Abstract). The particles may further include a coating layer that includes one of the non-magnetic materials and any of oxygen, carbon or nitrogen. (par. [0062]). As such, since silicon may be selected as a material within the particles, the outer coating may include silicon. (see also par. [0066] where Al and Si are preferred coating materials). Suetsuna et al. teaches that the particles may be formed by heating in a reducing atmosphere at the time the coating is applied onto the surface of the metal particles. (par. [0058] and [0087]). Suetsuna et al. teaches that the liquid phase coating method of par. [0058] involves using a sol-gel method which would therefore comprise amorphous silica.
With respect to the limitation “the metal microparticle is one metal microparticles having a primary particle diameter of 1 micron or less, or an aggregate having a diameter of 1 micron or less of a plurality of metal microparticle”, Suetsuna et al. further teaches that the particle shave an average short dimension of 10 nm to 2 microns, preferably 10 to 100 nm with an average aspect ratio of 5 or more, preferably 10 or more. (par. [0028]). The description thus generally includes particles having large dimensions of 50 nm or greater, preferably 100 nm or greater. 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 09/03/20201 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 05/03/2021 have been carefully considered but are deemed unpersuasive.
With respect to the newly amended limitation “the silicon compound contains an amorphous silicon compound”, the teachings of using sol-gel coating methods would result in an amorphous oxide. Applicant argues that the use of the sol-gel coating method would result in a coarse aggregate which has diameters exceeding 1 micron, which would be outside of the claimed range.
In response, the Examiner notes that while the Applicant has provided reference suggesting aggregation of the nanoparticles, there has not been any evidence to support that the aggregates would have dimensions greater than 1 micron as argued. Attorney arguments does not replace evidence where evidence is necessary. MPEP 2145 I. In addition, the Suetsuna et al. reference specifically discloses that the particles do form aggregates but have short dimensions of 10 nm to 2 microns with aspect ratios of 5 or more. (par. [0028]). As such, the aggregate short dimension would meet the limitation of “particle diameter as claimed” and even the longer dimension would include aggregates in the nanometer range (generally 50nm or more based on the lower ranges of diameter and aspect ratios). 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/20/2021